ORDER
PER CURIAM:
Petitioner seeks an appropriate writ to correct a modified judgment entered in the respondent court of February 15, 1973. Counsel for petitioner was heard ex parte and the matter taken under advisement.
The Court having considered the petition and relief sought, and it appearing that petitioner has filed a notice of appeal from the judgment in question, the Court is of the opinion that the remedy by appeal is adequate and therefore declines to accept original jurisdiction herein.
The relief sought is denied and the proceeding is dismissed.